     Case 2:21-cv-00640-MCE-DMC Document 120 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBY WARREN, et al.,                                 No. 2:21–cv–640–MCE–KJN

12                         Plaintiffs,                      ORDER TO SHOW CAUSE

13            v.
14    CITY OF CHICO, et al.,
15                         Defendants.
16

17           In July 2021, the assigned district judge in this matter referred the parties to the

18   undersigned for a settlement conference. (ECF No. 103.) Thereafter, the court set a settlement

19   conference, and issued a number of ancillary orders related to those proceedings. (ECF No. 111.)

20   One of these ancillary orders concerned the confidentiality of all information exchanged between

21   the parties in furtherance of settlement. (Id. (“The Settlement Conference is confidential and not

22   open for public attendance.”).) Further, at the start of the August 30 conference, the undersigned

23   verbally reminded the parties of their continuing obligations of confidentiality, and admonished

24   that any information shared in furtherance of settlement is to remain confidential. This

25   admonishment was repeated at the September 10 conference, and at that conference counsel for

26   defendant confirmed that the confidentiality obligations were relayed to the members of the city

27   council. See Fed. R. Civ. P. 16(f) (authorizing a court to “issue any just orders, including those

28   authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to . . . obey a pretrial
                                                           1
     Case 2:21-cv-00640-MCE-DMC Document 120 Filed 09/13/21 Page 2 of 2


 1   order”; see also Aloe Vera of Am. v. United States, 376 F.3d 960, 964-65 (9th Cir. 2004) (“All

 2   federal courts are vested with inherent powers enabling them to manage their cases and

 3   courtrooms effectively and to ensure obedience to their orders. . . . As a function of this power,

 4   courts can . . . award attorney’s fees and assess fines.”).

 5               Despite these warnings, it was brought to the court’s attention that a member of city

 6   council appeared on a local radio program airing certain specifics of the parties’ positions as

 7   discussed during the settlement conferences, as well as disparaging the parties as a result of those

 8   positions.1 Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this

 9   order, defendants shall show cause why significant monetary sanctions should not issue against

10   the City and/or the specific councilperson for this violation.

11   Dated: September 13, 2021

12

13
      warr.640
14

15

16

17

18

19

20

21

22

23

24

25

26   1
       See “Morning News Interviews” by Scott Michaels, posted September 9th, 2021, at 12:00a.m.:
27   “Chico Councilman Sean Morgan breaks down the New ordinance just passed by the Council and
     if the Judge will approve to lift the Restraining Order as both sides meet with the Magistrate
28   judge Friday Sep 10.” Available at: https://kpay.com/podcasts/morning-show.
                                                        2
